J-S90026-16

                             2017 Pa. Super. 69

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

HUGO M. SELENSKI

                        Appellant                  No. 1068 EDA 2016


        Appeal from the Judgment of Sentence September 21, 2009
             In the Court of Common Pleas of Monroe County
           Criminal Division at No(s): CP-45-CR-0001225-2006

BEFORE: OTT, J., SOLANO, J., and JENKINS, J.

OPINION BY SOLANO, J.:                             FILED MARCH 16, 2017

     Appellant Hugo M. Selenski appeals from his judgment of sentence

following this Court’s remand for an evidentiary hearing pursuant to

Commonwealth v. Walker, 92 A.3d 766 (Pa. 2014), which abolished

Pennsylvania’s per se ban of the admission of expert testimony regarding

eyewitness identifications in criminal cases.    The question presented is

whether, under Walker, the trial court properly declined to admit such

expert evidence in a case in which it found that an eyewitness identification

was not the sole or primary evidence of the defendant’s guilt. After careful

consideration, we affirm.

     On July 10, 2009, a jury convicted Appellant of multiple offenses,

including kidnapping, robbery, attempted burglary, criminal conspiracy, theft

by unlawful taking, simple assault, false imprisonment, and terroristic
J-S90026-16



threats1 — all with respect to a home invasion and attack on a jeweler

named Samuel Goosay. The trial court recounted the facts adduced at trial

as follows:

              On January 27, 2003, two men broke into Mr. Goosay’s
        residence just after dinner wearing ski masks and brandishing a
        gun. The men handcuffed Mr. Goosay and placed duct tape over
        his eyes while threatening him and questioning him about the
        alarm code to his jewelry store and $20,000 in cash. Mr. Goosay
        gave the men a partial code and one of them went, in Mr.
        Goosay’s car, to the jewelry store where he attempted and failed
        to break in and disarm the alarm. During this time, the other
        man stayed with Mr. Goosay.         At some point during the
        altercation, the metal handcuffs initially used to bind Mr.
        Goosay’s hands were switched to plastic flex cuffs.

              Mr. Goosay was seated on the bed while the man who had
        stayed behind ransacked the master bedroom. At this time, Mr.
        Goosay was able to push the duct tape over one eye and see
        that his assailant had left the gun on top of a nearby dresser.
        Mr. Goosay grabbed the gun and a fight ensued where the
        assailant overtook Mr. Goosay, obtained the gun, and sat Mr.
        Goosay back on the bed to put a flex cuff around his ankles.
        While the assailant was putting the flex cuff on his ankles, Mr.
        Goosay saw the assailant’s face without the ski mask. The
        assailant commented that it did not matter that Mr. Goosay saw
        his face because the assailant was not “from around here” and
        that Mr. Goosay would “never recognize [him]” and will “never
        know who [he] is.”

              Shortly thereafter, the alarm company at Mr. Goosay’s
        jewelry store called his home phone and indicated that police
        were being dispatched to the store because the alarm had been
        triggered. Upon receiving this information, the assailant hit Mr.
        Goosay in the head and quickly left. Mr. Goosay removed some
        of his restraints and telephoned the police. The police collected
        the flex cuffs and duct tape from inside Mr. Goosay’s house as
        well as pictures of footprints in the snow outside Mr. Goosay’s
____________________________________________


1
    18 Pa.C.S. §§ 2901, 3701, 901, 3502, 903, 3921, 2701, 2903 and 2706.



                                           -2-
J-S90026-16


     home. Among the footprints was one from a New Balance
     sneaker.

           During the time this case was being investigated, police
     located human remains on [Appellant’s] property in Luzerne
     County. Two bodies, those of Michael Kerkowski, Jr. and Tammy
     Fasset, were found buried behind [Appellant’s] residence. Police
     determined that Kerkowski was a small business owner and
     Fasset was his girlfriend. Both victims were bound with flex
     cuffs: Fasset was bound around her hands, ankles, and neck
     and Kerkowski was bound around his hands.            Additionally,
     Kerkowski had duct tape over his eyes.           Upon searching
     [Appellant’s] garage, home, and the vehicle he used, police
     located flex cuffs, duct tape, ski masks, metal handcuffs, a black
     BB pistol, and New Balance sneakers.

           The flex cuffs on [Appellant’s] property and those used to
     bind Mr. Goosay were found to be from a common source. The
     New Balance sneakers that were found in [Appellant’s] garage
     were identified by [Appellant’s] ex-girlfriend, Tina Strom, as
     belonging to [Appellant]. Moreover, an expert in the field of
     footwear impressions concluded that the prints left outside Mr.
     Goosay’s home could have been left by [Appellant’s] sneakers
     because “the physical size, the general state of wear, and the
     lack of accidental characteristics” on [Appellant’s] sneakers
     matched the same on the impression in the snow.

            During the trial, both the Commonwealth and [Appellant]
     presented      evidence    regarding   Mr.    Goosay’s   pretrial
     identifications of [Appellant]. Six months after the incident,
     Corporal Shawn Noonan showed Mr. Goosay a photo array that
     contained a picture of [Appellant] from 2001. Mr. Goosay failed
     to identify [Appellant] in this first array. Approximately two
     years later, Agent Scott Endy showed Mr. Goosay another photo
     array containing a picture of [Appellant] from May of 2003. Mr.
     Goosay was able to identify [Appellant]. Mr. Goosay was also
     able to identify [Appellant] at trial.

Trial Court Opinion, 3/4/16, at 2-4 (citations to notes of testimony and

footnotes omitted).

     Prior to trial, Appellant sought to contest Mr. Goosay’s identification of

him as the perpetrator by presenting an expert witness on eyewitness


                                    -3-
J-S90026-16



identification and on factors that can lead to inaccurate identification.

Because Pennsylvania law at that time precluded such testimony, the trial

court declined to permit this evidence.    After three days of trial, a jury

convicted Appellant of the aforestated charges, and on September 21, 2009,

the trial court sentenced Appellant to an aggregate 32½ to 65 years’

incarceration.

      Appellant filed a direct appeal in which he challenged the trial court’s

exclusion of the expert testimony on eyewitness identification, and this Court

affirmed his judgment of sentence. Commonwealth v. Selenski, 18 A.3d
1229 (Pa. Super. 2011).      Appellant then petitioned for allowance of an

appeal to the Supreme Court.       During the pendency of his petition, on

May 28, 2014, the Supreme Court rendered its decision in Walker, which

reversed the longstanding ban on expert eyewitness identification testimony.

The Supreme Court subsequently granted Appellant’s petition and remanded

his case to this Court.   Commonwealth v. Selenski, 100 A.3d 206 (Pa.

2014). The Supreme Court’s per curiam order stated:

      AND NOW, this 29th day of August, 2014, the Petition for
      Allowance of Appeal is GRANTED, LIMITED TO Petitioner’s first
      issue, as stated by Petitioner:

      Does the constitutional right to present a defense include the
      right to offer proven science bearing on the understanding of
      human memory and perception, and police practices in the
      identification process, where those advances are unknown to
      laypersons?

      Further, the Superior Court’s order affirming the judgment of
      sentence is VACATED, and the matter is REMANDED to the
      Superior Court for further consideration in light of

                                    -4-
J-S90026-16


     Commonwealth v. Walker, ––– Pa. ––––, 92 A.3d 766 (2014).
     In all other respects, the Petition for Allowance of Appeal is
     DENIED.

Selenski, 100 A.3d at 206.

     Upon receipt of the Supreme Court’s order, this Court received new

briefs and heard argument and then remanded the case to the trial court “so

that it may perform its traditional gatekeeper function with regard to the

proposed expert testimony.” Commonwealth v. Selenski, 117 A.3d 1283,

1285 (Pa. Super. 2015).      Notably, the Commonwealth’s brief emphasized

that “the [Supreme] Court maintained that such testimony generally would

only be permitted ‘where the Commonwealth’s case is solely or primarily

dependent     upon   eyewitness   testimony.’”     Commonwealth’s     Br.   in

Commonwealth v. Selenski, No. 352 EDA 2010, at 9 (Pa. Super. Jan. 26,

2015) (quoting Walker, 92 A.3d at 787). The Commonwealth argued that

this is not a case in which expert testimony would be allowed under Walker

because “Selenski was convicted following the jury’s careful consideration of

the Commonwealth’s entire case, which included testimony from law

enforcement officers, who participated in the investigation of this crime,

testimony from Selenski’s former girlfriend, physical evidence, scientific

analysis of the physical evidence, crime scene photographs, as well as

photographs taken during the execution of the search warrant on Selenski’s

home, in addition to the eyewitness identification by the victim, Mr. Goosay.”

Id. at 6. In our opinion, however, we summarized the evidence relating to

Mr. Goosay’s identification of Appellant, see Selenski, 117 A.3d at 1283,


                                    -5-
J-S90026-16



and then said we would “decline the invitation of the parties to bypass the

trial court” and would not determine Walker’s applicability ourselves in the

first instance. Id. at 1285-86.

        In the trial court on remand, Appellant moved to present expert

testimony by Dr. Jennifer Dysart, who proposed to detail “13 factors that can

be relevant to eyewitness identifications” and to opine, “after reviewing

partial records from this case and [Appellant’s] case in Luz[e]rne County,

[that] 9 of these 13 factors apply in [Appellant’s] case.” Trial Ct. Op. at 6. 2

The trial court concluded that Appellant’s motion “logically necessitates a

decision regarding whether a defendant is entitled to a new trial based on

the admission of expert testimony not allowed at his first trial.” Id.

____________________________________________


2
    In his brief, Appellant explains:

        At the hearing, Dr. Dysart testified to two categories of factors
        that can affect eye witness identification accuracy: estimator
        variables, the factors that happen during the event and at the
        crime scene, and system variables, which are factors that are
        related to police procedure.       Dr. Dysart testified to four
        estimator variables that are present in Mr. Selenski’s case:
        effects of brief exposure on memory, post-event memory
        contamination, effects of delay on memory, and effects of stress
        on memory. Dr. Dysart also testified to six system variables
        that are present in this case: the use of a simultaneous rather
        than a sequential lineup, the use of a non-blind lineup
        procedure, pre-identification instruction bias, witness confidence
        and accuracy, post-identification feedback, and unconscious
        transference.

Appellant’s Brief at 10.



                                           -6-
J-S90026-16


       In considering this issue, the trial court held an evidentiary hearing.

At the beginning of the hearing, the court said it would “conduct first what

under the new law we’ll say will be a Fry[e3] hearing and then further

analysis under Walker.” N.T., 10/20/15, at 6. After hearing testimony by

Dr.   Dysart,    the   court    concluded      that   Dr.   Dysart’s   testimony   was

inadmissible. In making that determination, the trial court made no ruling

regarding the admissibility of the testimony under Frye.4 Instead, the court

held that, under Walker, the testimony was inadmissible because Mr.

Goosay’s eyewitness identification “was not the sole or primary evidence

against [Appellant] at trial” and there was sufficient non-identification

evidence to convict Appellant beyond a reasonable doubt. Trial Ct. Op. at 6,

8, 10. The court stated:

             As with all evidence, expert testimony must first be
       relevant to the case in order to be admissible. See Pa.R.E. 402
       (“All relevant evidence is admissible, except as otherwise
       provided by law. Evidence that is not relevant is inadmissible.”);
       see also Commonwealth v. Cook, 952 A.2d 594, 602 (Pa.
       2008). Indeed, the Supreme Court addressed this very issue in
       Walker, finding that “the use of expert testimony regarding
       eyewitness testimony when relevant does not improperly intrude
       upon the jury’s credibility determinations.” Walker, 92 A.3d at
       788 (emphasis added). The Supreme Court specifically stated
____________________________________________


3
 Under Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), the proponent
of expert testimony must show that the expert’s methodologies are
generally accepted in the relevant scientific community. Grady v. Frito-
Lay, Inc., 839 A.2d 1038, 1043-44 (Pa. 2003).
4
  The Commonwealth did not challenge the evidence’s admissibility under
Frye. Commonwealth Brief at 11 n.2.



                                           -7-
J-S90026-16


     that cases in which this type of expert testimony would be
     relevant are “where the Commonwealth’s case is solely or
     primarily dependent upon eyewitness testimony.” Id. at 787
     (emphasis added).       After careful review of the record, the
     testimony from the hearing, and the parties’ briefs, we find
     [Appellant’s] proffered expert testimony on eyewitness
     identification does not meet the relevancy standard expressed in
     Walker and thus renders the testimony of Dr. Dysart
     inadmissible at trial.

            In Walker, the only evidence presented by the
     Commonwealth was the eyewitness identifications of Walker
     from alleged victims. Id. at 791. The Supreme Court noted that
     these identifications could have been tainted by some of the
     factors that Dr. Dysart discussed in relation to [Appellant’s]
     case. Id. (for example, stress, instruction bias, and post-
     identification confidence).     Unlike Walker, however, the
     Commonwealth’s case against [Appellant] consisted of an
     abundance of circumstantial evidence which placed [Appellant] in
     Mr. Goosay’s home on January 27, 2003. Thus, we need not
     reach the relevance of each factor discussed by Dr. Dysart
     because the Commonwealth presented sufficient evidence at trial
     to convict Defendant of the crimes charged.

            In its brief, the Commonwealth argues that this case does
     not fit into the Walker framework because the Commonwealth
     did not rely on Mr. Goosay’s eyewitness identification since there
     was other, corroborating evidence. [Appellant] argues primarily
     for the relevance of each factor discussed by Dr. Dysart.
     However, in his reply brief, [Appellant] addresses the overall
     relevance of Dr. Dysart’s testimony and disagrees with the
     Commonwealth because he claims no “direct evidence” other
     than Mr. Goosay’s eyewitness identification was presented
     against him. In essence, the issue is whether the evidence
     presented against [Appellant] at trial, absent Mr. Goosay’s
     eyewitness identification, was sufficient to convict Defendant.
     See Walker, 92 A.3d at 787.

            In determining whether sufficient evidence was presented
     at trial to warrant a conviction, the appellate courts apply the
     following standard: “whether viewing all evidence admitted at
     trial in the light most favorable to the verdict winner, there is
     sufficient evidence to enable the fact-finder to find every
     element of the crime beyond a reasonable doubt.” [Citation
     omitted.] “This standard is equally applicable to cases where the

                                   -8-
J-S90026-16


      evidence is circumstantial rather than direct so long as the
      combination of the evidence links the accused to the crime
      beyond a reasonable doubt.” [Citation omitted.] Moreover,
      Pennsylvania has long recognized that convictions can be based
      entirely on circumstantial evidence. . . .

             Viewing the evidence in the light most favorable to the
      Commonwealth as verdict winner, testimony on eyewitness
      identification would be irrelevant to this case.           The
      Commonwealth’s case against [Appellant] did not solely or
      primarily depend on Mr. Goosay’s identification. . . . Even
      without Mr. Goosay’s eyewitness identification, we find the
      combination of evidence links [Appellant] to the crimes against
      Mr. Goosay beyond a reasonable doubt, thus placing this case
      outside the category of cases contemplated by the Supreme
      Court in Walker.

Id. at 6-7, 10 (footnotes and citations to briefs omitted).        The court

therefore denied Appellant’s request for a new trial at which he could

introduce the expert evidence.

      Appellant then filed this timely appeal in which he presents a single

issue for our review:

      DID THE TRIAL COURT ABUSE ITS DISCRETION IN DENYING
      [APPELLANT’S] REQUEST FOR AN EYEWITNESS IDENTIFICATION
      EXPERT AND A NEW TRIAL WHEN THE EXPERT TESTIMONY
      REGARDING EYEWITNESS IDENTIFICATION MEETS THE TWO-
      PRONGED TEST ISSUED BY THE COURT IN COMMONWEALTH
      V. WALKER?

Appellant’s Brief at 5.

      Appellant asserts that the trial court abused its discretion in denying

his request for a new trial at which he could present Dr. Dysart’s testimony.

In this regard, we observe that an abuse of discretion “is not merely an error

of judgment”; rather, discretion is abused “if in reaching a conclusion[,] the



                                    -9-
J-S90026-16


law is over ridden or misapplied, or the judgment exercised is manifestly

unreasonable,” or it is “the result of partiality, prejudice, bias or ill-will, as

shown by the evidence or the record.” Walker, 92 A.3d at 772-73.

                 Relevance and Discretion under Walker

      Because the trial court based its decision to exclude Dr. Dysart’s

expert testimony on language in the Supreme Court’s opinion in Walker, we

first consider whether the trial court correctly interpreted and applied the

Walker decision.     To our knowledge, no reported Pennsylvania appellate

decisions have construed Walker since that case was decided.

      Walker was a watershed decision that abandoned Pennsylvania’s prior

rule that expert testimony regarding eyewitness identifications in criminal

trials is per se impermissible.       The case turned primarily on two assault

victims’ identifications of the defendant from photo arrays. The defendant

sought to present expert testimony that would cast doubt on the reliability of

the victims’ identifications, but the trial court disallowed the testimony under

Pennsylvania’s per se rule, and the defendant ultimately was convicted. In a

lengthy opinion, the Supreme Court reversed.

      The Supreme Court noted that “[e]yewitness evidence may be

extremely    probative   of   guilt    and   is   often   times   crucial   to   the

Commonwealth’s case against a defendant,” but that “there is no doubt that

wrongful conviction due to erroneous eyewitness identification continues to

be a pressing concern for the legal system and society.” Walker, 92 A.3d at


                                        - 10 -
J-S90026-16


779-80.   After surveying empirical research and recent non-Pennsylvania

court decisions that counseled in favor of abandoning Pennsylvania’s per se

rule, the Court turned to “practical concerns” raised by the Commonwealth

in opposition to permitting expert testimony, including “the possibility of the

use of such expert testimony in numerous cases.” Id. at 787. In response,

the Court stated:

            Initially, we envision that allowing such expert testimony
      would be limited to certain cases. As discussed below, such
      testimony would only be permitted where relevant. Pa.R.E. 401.
      While we need not precisely define such situations,
      generally       speaking,     it   would       be  where     the
      Commonwealth’s case is solely or primarily dependent
      upon eyewitness testimony.                Thus, contrary to the
      Commonwealth’s suggestion that permitting expert testimony
      would impact thousands of cases, we believe the scope of
      removing the per se ban on such testimony would be limited,
      and, again, at the discretion of the trial judge.

Id. at 787-88 (emphasis added).        The trial court focused heavily on the

emphasized sentence in this paragraph when it declined to admit the expert

evidence in Appellant’s case.

      The Supreme Court described its holding in Walker as follows:

      [W]e believe an absolute ban on expert testimony in this area is
      no longer the best approach in determining how to assist the
      finder of fact where mistaken identification is at issue.
      Importantly, our decision today is limited to this unique area of
      the law, where, as noted above, the case law from other
      jurisdictions and the research is compelling. Thus, we believe
      that it is time to take the step of joining those jurisdictions which
      allow the admission of expert testimony on relevant factors
      concerning eyewitness identification, at the discretion of the trial
      court, subject to an abuse of discretion appellate standard of
      review.



                                     - 11 -
J-S90026-16
92 A.3d at 788.   The Court then delineated some “further aspects of our

limited decision.” Id. The Court explained that the evidence must: involve

explanations and inferences not within the range of ordinary knowledge;

help the trier of fact understand the evidence or determine an issue; under

Frye, be based on a scientific methodology that is generally accepted in the

relevant scientific community; under Rule 401 of the Rules of Evidence, be

relevant; and under Rule 403, have a probative value that is not outweighed

by the danger of such adverse consequences as undue prejudice or delay.

Id. at 788-92. With respect to relevance, the Court stated:

     Relevance is defined as evidence having “any tendency to make
     a fact more or less probable tha[n] it would be without the
     evidence; and the fact is of consequence in determining the
     action.” Pa.R.E. 401(a), (b). Here, there was no direct evidence
     against Walker other than eyewitness identifications. Thus, the
     eyewitness identifications were central to Walker’s conviction.
     Moreover, Appellant was the subject of cross-racial identification,
     made by witnesses that were under stress, and who were robbed
     at gunpoint. The police in this appeal did not instruct the
     witnesses when viewing the array that their assailant may or
     may not have been included in the array, and finally, while one
     witness equivocated during her identification of Appellant during
     the array and lineup, she declared with confidence her
     identification at trial. . . . Thus, we believe at least in these
     limited circumstances, expert testimony on these aspects of
     eyewitness identification could be highly relevant.

Id. at 791.

     Finally, at the end of its opinion, the Court summarized:

     We now allow for the possibility that such expert testimony on
     the limited issue of eyewitness identification as raised in this
     appeal may be admissible, at the discretion of the trial court,
     and assuming the expert is qualified, the proffered testimony
     relevant, and will assist the trier of fact. Of course, the question

                                    - 12 -
J-S90026-16


     of the admission of expert testimony turns not only on the state
     of the science proffered and its relevance in a particular case,
     but on whether the testimony will assist the jury. Trial courts
     will exercise their traditional role in using their discretion to
     weigh the admissibility of such expert testimony on a case-by-
     case basis. It will be up to the trial court to determine when
     such expert testimony is appropriate. If the trial court finds that
     the testimony satisfies Frye, the inquiry does not end. The
     admission must be properly tailored to whether the testimony
     will focus on particular characteristics of the identification at
     issue and explain how those characteristics call into question the
     reliability of the identification. We find the defendant must make
     an on-the-record detailed proffer to the court, including an
     explanation of precisely how the expert’s testimony is relevant to
     the eyewitness identifications under consideration and how it will
     assist the jury in its evaluation. The proof should establish the
     presence of factors (e.g., stress or differences in race, as
     between the eyewitness and the defendant) which may be
     shown to impair the accuracy of eyewitness identification in
     aspects which are (or to a degree which is) beyond the common
     understanding of laypersons.

     . . . What we do is remand for the possibility of a Frye hearing in
     this matter, leaving open admissibility questions such as
     relevance and probative value. . . .

     Thus, we hold that the admission of expert testimony regarding
     eyewitness identification is no longer per se impermissible in our
     Commonwealth, and join the majority of jurisdictions which
     leave the admissibility of such expert testimony to the discretion
     of the trial court. We reverse the order of the Superior Court
     which, based upon our prior case law, banned this type of
     testimony. As the trial court determined that a Frye hearing
     was not permissible, relying upon our prior case law, we remand
     to the trial court for full consideration of such expert testimony,
     including the possibility of a Frye hearing, consistent with our
     decision today.

Walker, 92 A.3d at 792–93.

     In excluding the testimony of Dr. Dysart, the trial court stated that the

testimony would not be relevant under Walker because “[t]he Supreme

Court specifically stated that cases in which this type of expert testimony

                                   - 13 -
J-S90026-16


would be relevant are ‘where the Commonwealth’s case is solely or primarily

dependent upon eyewitness testimony.’” Trial Ct. Op. at 6 (quoting Walker,
92 A.3d at 797 (emphasis added by trial court)). The court held that this

test was not met because there was “an abundance of [non-identification]

circumstantial evidence which placed [Appellant] in Mr. Goosay’s home” on

the day of the crime. Id. at 7.

      In reaching this conclusion, however, the court conflated its analysis of

relevance under Walker with the question whether there was sufficient non-

identification evidence to support Appellant’s conviction, making exclusion of

the proffered expert evidence harmless. See Trial Ct. Op. at 8 (“In essence,

the issue is whether the evidence presented against [Appellant] at trial,

absent Mr. Goosay’s eyewitness identification, was sufficient to convict

[Appellant]”). In doing so, the court explained that although the evidentiary

issue under Walker normally would be considered as “a pretrial matter,” it

now was before the court in connection with a request for a new trial after

Appellant’s conviction, and that this post-trial posture called for Walker to

be applied with a retrospective look at the sufficiency of the evidence that

supported the conviction. See id. at 6.

      In the end, the trial court held that this case is “outside the category

of cases contemplated by the Supreme Court in Walker,” and the expert

evidence therefore was inadmissible. Trial Ct. Op. at 10. The court did not

explicitly state whether it interpreted Walker to foreclose admission of


                                    - 14 -
J-S90026-16


expert identification evidence in cases failing to meet the “solely or primarily

dependent” test of relevance that it derived from the Supreme Court’s

opinion, and it did not discuss whether it had authority to admit the evidence

if that test was not met. However, the court clearly interpreted the passage

it quoted from Walker, 92 A.3d at 797, as authority for declining to admit

expert identification evidence where the “solely or primarily dependent” test

is not met, and it therefore declined to admit the evidence, which would

have required the grant of a new trial.

       In his brief to this Court, Appellant does not directly address the trial

court’s interpretation of Walker.5             Rather, the bulk of Appellant’s brief

presents a lengthy argument about why the proffered testimony by Dr.

Dysart would meet the two requirements for admissibility that were

identified at the end of the Walker opinion:               satisfaction of the Frye

standard, and demonstration of how the proffered evidence relates to the

eyewitness identification by Mr. Goosay and would assist the jury.              See

Appellant’s Br. at 12-40.       Then, in a short section at the end of his brief,

Appellant argues that the trial court abused its discretion in holding the

expert evidence irrelevant “because the remaining circumstantial evidence

presented by the Commonwealth, without the eyewitness identification, was
____________________________________________


5
  Appellant does not interpret the trial court’s decision differently than we do
or contend that the trial court made an error of law in the way that it
interpreted Walker. Indeed, Appellant does not identify the trial court’s
interpretation of Walker as an issue in this appeal.



                                          - 15 -
J-S90026-16


not sufficient to prove Mr. Selenski’s guilt beyond a reasonable doubt.” Id.

at 40 (underlining in heading omitted); see id. at 40-43. Appellant states:

             In its opinion, the trial court erroneously denies Mr.
      Selenski’s request for eyewitness identification expert and new
      trial, finding that Dr. Dysart’s testimony is inadmissible as
      irrelevant because Mr. Goosay’s eyewitness identification was
      not the sole or primary evidence presented against Mr. Selenski
      at trial. (Trial Court Opinion at 6). While it is well established
      that a criminal conviction may be based entirely on
      circumstantial evidence, the circumstantial evidence presented
      must be sufficient to prove that defendant guilty beyond a
      reasonable doubt. [Citations omitted.] In the instant case, the
      circumstantial evidence presented against Mr. Selenski does not
      meet that standard.

Appellant’s Brief at 40-41. Like the trial court, Appellant therefore appears

to conflate the standard for determining relevance under Walker with a test

requiring the non-identification evidence to be sufficient to prove guilt.

      In response, much of the Commonwealth’s brief reprises the argument

that the Commonwealth made to this Court at the time of the Supreme

Court’s remand, asserting that the circumstantial evidence of Appellant’s

guilt is sufficient to justify exclusion of Dr. Dysart’s expert testimony. See

Commonwealth Brief at 12-13.         The Commonwealth insists that expert

identification evidence should not be admitted unless it meets the “solely or

primarily dependent” test of relevance that it distills from the Supreme

Court’s   language,   and   the   Commonwealth     takes   specific   issue   with

Appellant’s focus on whether the non-identification evidence at Appellant’s

trial was sufficient to prove his guilt beyond a reasonable doubt, arguing that

Walker does not permit use of such a standard. Id. at 13-14.


                                     - 16 -
J-S90026-16


       We have reviewed the Supreme Court’s opinion in Walker in light of

the parties’ competing positions.              Having done so, we first reject any

suggestion by Appellant that the test of admissibility under Walker is

whether the non-identification evidence in the case would be sufficient to

convict the defendant beyond a reasonable doubt. Nothing in the Walker

decision suggests such a standard.                 The trial court’s opinion injected

confusion on this issue by conflating the test of relevance under Walker

with the standard of evidentiary sufficiency that is used to decide a request

for post-trial relief.6   Although we agree with the trial court that the post-

trial posture of this case requires the assessment of relevance under Walker

to be done retrospectively, the fact that this issue is before the court

following Appellant’s conviction does not justify use of a relevancy standard

different from that specified by the Supreme Court.

       Second, although we agree with the Commonwealth that Walker

permits exclusion of expert testimony about eyewitness identifications on

grounds of relevance if the case is not “solely and primarily dependent” on

the identifications, see Walker, 92 A.3d at 787, we do not read Walker to

____________________________________________


6
  The trial court’s opinion is unclear. Because the ultimate question before
the court was whether the exclusion of Appellant’s expert identification
evidence entitled Appellant to a new trial, the court may have engaged in a
harmless error inquiry to determine whether exclusion of the expert
evidence justified relief. The question on which we remanded, however, was
whether the expert evidence was admissible, and the trial court should have
analyzed that evidentiary question separately.



                                          - 17 -
J-S90026-16


require such exclusion. The Supreme Court did not explicitly say that the

expert evidence would be relevant only if it met a “solely or primarily

dependent” test. Rather, the Court stated that the expert evidence could be

permitted only in cases where it was relevant, and added:       “we need not

precisely define such situations.” See id. In addition, the Court qualified its

statement that the evidence would be relevant in cases “solely or primarily

dependent upon eyewitness testimony” by saying that the Court was

“generally speaking.” See id. The Court said that such limited use of the

testimony was what “we envision,” id., not what it was requiring.

      The “solely or primarily dependent” test is notably more stringent than

the general test of relevance set forth in Evidence Rule 401, which the

Supreme Court quoted with approval later in its Walker opinion:           “any

tendency to make a fact more or less probable than it would be without the

evidence; and the fact is of consequence in determining the action.” See 92
A.3d at 791.    The Court’s “solely or primarily dependent” language was

particularly appropriate to the facts of Walker, which turned almost entirely

on the victims’ eyewitness identification, but the Court nevertheless used the

more general test of Rule 401 when discussing those facts. See id.

      The importance of eyewitness identification evidence in criminal cases

varies from case to case. On one end of the spectrum are those cases that

turn solely on such evidence.    Close to that pole are cases in which there

may be some other inculpatory evidence, but the eyewitness evidence is


                                    - 18 -
J-S90026-16


that on which the case is primarily dependent.       At the opposite end are

cases where there is no eyewitness identification at all. And in between, of

course, is a broad range of cases in which eyewitness evidence is just one

element of the prosecution’s case, with varying importance depending on the

other evidence presented and the perspective of the fact-finder receiving the

evidence.   Walker makes clear that cases at the first pole, where the

eyewitness evidence is critical, are appropriate for expert eyewitness

testimony. Common sense dictates that cases at the other end, where there

is no eyewitness testimony, need no such expert. But Walker sets forth no

hard and fast rules about the extent to which a trial court may exercise

discretion to admit or decline to admit expert evidence in that broad swath

of cases that lies between the two poles.

      In this respect, we observe that the Supreme Court in Walker

repeatedly emphasized the broad discretion that is vested in trial courts

regarding the admission of such expert testimony.         The Court held that

eyewitness identification expert evidence would now be allowed “at the

discretion of the trial court, subject to abuse of discretion appellate review.”
92 A.3d at 788.    In the same paragraph in which it “envision[ed]” limited

use of the expert testimony in cases “solely or primarily dependent upon

eyewitness testimony,” the Court predicted that the impact of its decision

“would be limited, and, again, at the discretion of the trial judge.”    Id. at

788. Toward the end of its opinion the Court repeated that it was allowing


                                     - 19 -
J-S90026-16


for the admission of such evidence “at the discretion of the trial court.” Id.

at 792.    And the Court then emphasized:              “Trial courts will exercise their

traditional role in using their discretion to weigh the admissibility of such

expert testimony on a case-by-case basis. It will be up to the trial court to

determine when such expert testimony is appropriate.” Id. It was in this

context that our remand decision in this case declined the Commonwealth’s

invitation to hold that the Supreme Court’s “solely or primarily dependent”

language      absolutely     foreclosed        admissibility   of   expert   eyewitness

identification evidence in this matter, and we instead returned this case to

the trial court to “perform its traditional gatekeeper function with regard to

the proposed expert testimony” in the first instance. Selenski, 117 A.3d at

1285.7

       We understand Walker to hold that expert evidence about eyewitness

identifications is most clearly relevant where a case is solely or primarily
____________________________________________


7
  See also Commonwealth v. Alicia, 92 A.3d 753, 765 (Pa. 2014)
(dissenting opinion), in which then-Justice Saylor, who had joined the
majority opinion in Walker, observed:

       In Walker . . ., “this Court lifted the absolute prohibition against
       expert testimony concerning eyewitness identifications, investing
       judgment about the admissibility of such evidence within the
       sound discretion of trial judges. . . . I believe Walker represents
       an exercise in judicial modesty.            After Walker, . . . in
       appropriate cases — where the science is sound and the
       evidence is deemed probative and necessary — we will not
       inflexibly block litigants’ attempts to educate jurors about
       matters we are learning may be further from the realm of
       everyday experience than our predecessors had envisioned.



                                          - 20 -
J-S90026-16


dependent on the identifications, but that a trial court has discretion to

determine that the evidence is relevant in other situations too, weighing its

admissibility “on a case-by-case basis.”      Walker, 92 A.3d at 792.        The

Court’s “solely or primarily dependent” language did not establish a special

new definition of relevance for this class of cases that forecloses admissibility

in all other situations. Rather, the language simply identified cases where,

“generally speaking,” relevance would be most clear. The trial courts retain

power to exercise their discretion to determine that expert evidence also is

relevant in other situations, so long as persuasive proof of relevance is

presented under Rule 401; by the same token, they retain broad discretion

to determine that expert evidence should not be admitted in those other

situations if the standards of Rule 401 are not met. As the Supreme Court

observed, in most cases that do not turn solely or primarily on eyewitness

identifications, trial courts are most likely to conclude that proffered expert

identification evidence is not relevant.

      In addition, as the Supreme Court in Walker emphasized, trial courts

retain broad discretion under Evidence Rule 403 to weigh the probative

value of the proffered evidence against concerns about such things as unfair

prejudice, jury confusion, delay, and the inefficiencies resulting from

presentation of cumulative evidence. The scales in that balance necessarily

weigh less in favor of admitting the evidence when its relevance to the case

— and, thus, its probative value — is weaker. Therefore, in those cases that


                                     - 21 -
J-S90026-16


are not solely or primarily dependent on eyewitness identifications, a trial

court may more readily exclude proffered expert evidence about such

identifications upon a showing of countervailing concerns.           The expert

evidence may not be “per se excluded . . . merely because the trial might

be simpler without it,” Walker, 92 A.3d at 791, but the court may accord

greater importance to concerns about delay and “wasting time,” Pa. R. Evid.

403, where eyewitness evidence is less critical to the case.          Thus, this

analysis too is likely to result more often in the exclusion of proffered expert

evidence in cases that do not turn solely or primarily on eyewitness

identifications.

                    Application of Walker to This Case

                            Whether This Case Was
           Solely or Primarily Dependent on Identification Evidence

      The trial court concluded that this case was not solely or primarily

dependent on Mr. Goosay’s identification of Appellant, and that the proffered

expert testimony by Dr. Dysart therefore was not clearly relevant under that

formulation of the relevance standard that it derived from the Walker

opinion. We have concluded that an assessment of relevance under Walker

is not limited to application of a “solely or primarily dependent” test.

However, because we agree that the Appellant’s expert identification

evidence clearly would be relevant under Walker if this case were solely or

primarily dependent on identification evidence, we begin by considering

whether the trial court erred in its examination of that question.

                                     - 22 -
J-S90026-16


       In determining whether this case was solely or primarily dependent on

identification evidence, the trial court engaged in a retrospective review of

the record to determine the importance of Mr. Goosay’s identification when

compared with the other evidence in the case. Our review of that record —

three days of trial in which several witnesses other than Mr. Goosay testified

— causes us to agree with the trial court that this case did not turn solely or

primarily on Mr. Goosay’s identification of Appellant. We summarize just a

portion of the non-identification evidence here.

       First, although Mr. Goosay identified Appellant as one of his assailants

at trial, his testimony also included other details that linked the crimes to

Appellant, including Mr. Goosay’s description of the assailant’s use of gray

duct tape and “flex cuffs,”8 which, as discussed below, were later found at

Appellant’s residence. See N.T., 7/8/09, at 20-89, 176-78. But much of the

case was based on forensic evidence presented by law enforcement

witnesses.

       For example, Pennsylvania State Trooper Jody Radziewicz testified that

he is a trained forensic analyst and was called to Mr. Goosay’s home on the

night of the home invasion to photograph, collect, and secure evidence.

N.T., 7/8/09, at 91-94, 114. Trooper Radziewicz took impressions from two

____________________________________________


8
 Trooper Edward Urban explained that, “depending on your profession, you
may refer to [a flex cuff] as a cuff, a tie, or a zip tie.” N.T., 7/8/09, at 202-
03.



                                          - 23 -
J-S90026-16


sets of footprints, one made by New Balance sneakers, and another by work

boots, in the snow around Mr. Goosay’s home.        Id. at 97-98.    Christina

Strom, Appellant’s ex-girlfriend, testified that she had lived with Appellant,

and she identified a pair of size 10½ New Balance sneakers recovered from

Appellant’s home as belonging to Appellant.           Id. at 131-34, 138.

Pennsylvania State Police Sergeant Kevin Deskiewicz, who was qualified as

an expert in the field of impression evidence, then testified that he analyzed

two pairs of Appellant’s size 10½ New Balance sneakers in connection with

photographs of two distinct sneaker impressions from the Goosay home.

N.T., 7/9/09, at 32. He identified one of the pairs “as a possible source for

the crime scene impressions.” Id. at 35. His analysis included the “tread

design, the physical size, the general state of wear, and the lack of

accidental characteristics.” Id. at 40.

      Trooper Radziewicz also photographed the “flex cuff or wire tie and a

piece of duct tape that was found in the living room of the Goosay

residence” and identified as evidence the actual flex cuffs, duct tape, and

glove recovered from the Goosay home, all of which were admitted into

evidence.   N.T., 7/8/09, at 103, 106-07, 111-12. Another State Trooper,

Edward Urban, testified to being a trained forensic analyst who was called in

June of 2003 to the property where Ms. Strom and Appellant resided. He

said he found handcuffs in a desk drawer of that house, along with “a set of

white flex cuff or flex tie type material.” Id. at 195-96. He described the


                                    - 24 -
J-S90026-16


“flex cuff as kind of a half-moon around a pack of Camel cigarettes.” Id. at

196.      Ms. Strom identified the “handcuffs” or “flex ties” admitted into

evidence through Trooper Radziewicz, and said, “we’ve had them around the

house in different areas, and at one time I saw them under the floor mat in

my Honda on the passenger side.” Id. at 142. After she found them under

the floor mat, she asked Appellant what they were, but he did not reply. Id.

at 143. John Evans, a forensic science supervisor at the Harrisburg Regional

Crime Laboratory who was qualified as an expert in the field of trace

evidence, N.T., 7/9/09, at 4, 15, testified that he “was asked to compare to

see whether there was a common source between the [flex ties] in the

photographs [from Mr. Goosay’s home] and the one in the evidence

envelopes [from Appellant’s home].” Id. at 7-8. His conclusion was that “to

a reasonable degree of scientific certainty,” the “ties in the photographs

could share a common origin with the two ties in the manila envelopes.” Id.

at 16.

         Kimberly Smith testified that she worked at the dry cleaners located

near Mr. Goosay’s jewelry store. On the evening of the home invasion, she

was in the parking lot when she noticed Mr. Goosay’s car pull up. A man who

was not Mr. Goosay exited the vehicle and approached Mr. Goosay’s jewelry

store, where she saw him “jiggling with the lock on the door.” N.T., 7/8/09,

at 125-26. She “was calling the security guard over [when she] heard the

alarm beep.”     Id. at 126.   When the police arrived, Ms. Smith “noticed a


                                     - 25 -
J-S90026-16


white vehicle that was parked horizontally on the parking spaces. And as I

flagged the security guard over, that car had sped away around to the back

of the building.” Id. at 127, 129. Ms. Strom testified that she, Appellant,

and Appellant’s friend Paul Weakley all drove a white Honda Accord. N.T.,

7/8/09, at 143-44. She also testified that in January of 2003 — around or

after the time of the invasion of Mr. Goosay’s home — she saw that Mr.

Weakley was injured, with a “goose egg” and dried blood on his head. Id. at

139.

       Ms. Strom additionally testified that she saw a “black gun” in the

bedroom she shared with Appellant at their house, and saw Mr. Weakley

“shooting a pellet gun” there.   N.T., 7/8/09, at 140, 147.     Pennsylvania

State Trooper Joseph Cocco, a trained forensic analyst, testified that he

“process[ed] vehicles that were involved in this investigation,” searched Ms.

Strom’s white Honda Accord, and found a roll of duct tape and a black pellet

gun. Id. at 175-176. He also found a black pistol. Id.

       Ms. Strom further testified that she began dating Appellant in

September of 2001, and moved in with him “as soon as we started dating.”

N.T., 7/8/09, at 131-132. In May of 2002, Ms. Strom purchased the home

she shared with Appellant for $160,000, with a $10,000 down payment

Appellant gave her even though he was not working at the time. Id. at 136-

137. Ms. Strom “did not know” where the $10,000 came from. Id. at 136.

At the time of trial, Ms. Strom had been charged with money laundering in


                                   - 26 -
J-S90026-16


connection with past activities with Appellant.           Id. at 165.   She said she

would “get money” from Appellant, purchase money orders, and pay her

bills. Id. at 166. She did not know where any of the money came from.

Id. Ms. Strom would go to “like five different post offices” and get money

orders in “whatever amount the post office would let me take.” Id.

       Trooper Urban testified to an earlier investigation of the Luzerne

County property where Appellant resided.               In that investigation, Trooper

Urban uncovered human remains from two individuals: Tammy Fassett and

Michael Kerkowski.        Id. at 189.9         Both individuals had been bound with

“white plastic flex cuff — flex tie type material.” Id. at 190. “Mr. Kerkowski

also had some duct tape that went around his face.” Id. In the garage of

the property, Trooper Urban discovered and photographed “a plastic bin with

sneakers and other material in it from the detached garage.”             Id. at 191-

192.    There were also sweatshirts and ski masks.             Id. at 194.   Another

forensics expert, Pennsylvania State Trooper James Shubzda, testified to

recovering the flex ties from the autopsies of Michael Kerkowski and Tammy

Fassett and photographing and processing them for analysis.              Id. at 208-

211.     In its opinion, the trial court paid particular attention to the

significance of the Kerkowski/Fassett evidence:

____________________________________________


9
  In Appellant’s appeal from his conviction in 2014, we affirmed the trial
court’s admission of the evidence about this earlier matter over Appellant’s
objection.



                                          - 27 -
J-S90026-16


      Additionally, the bodies of Michael Kerkowski, Jr. and Tammy
      Fassett were found buried on Defendant’s property. Both bodies
      were bound with flex ties similar to the way Mr. Goosay had
      been bound and Kerkowski had duct tape over his eyes.
      Kerkowski was similarly a small business owner and his father,
      who knew Defendant, was threatened multiple times by
      Defendant in an effort to obtain money. Other similarities
      between this case and Defendant’s Luz[e]rne County case
      include the following: (1) the assailant in the present case and
      Defendant both used a gun and threats of burning down a home
      to get what they wanted; (2) the assailant in the present case
      and Defendant both demanded specific sums of money; (3) the
      assailant in the present case and Defendant both removed items
      from the scene that could have potentially left DNA evidence;
      and (4) Mr. Goosay was attacked in his home and Kerkowski and
      Fassett appear to have been attacked in Kerkowski’s home.

Trial Ct. Op. at 9-10 (citations and footnote omitted).

      In view of this “abundance of circumstantial evidence” that was

produced at trial, we conclude that the trial court correctly held that “the

Commonwealth’s case against [Appellant] did not solely or primarily depend

on Mr. Goosay’s identification.” Trial Ct. Op. at 7, 10. Indeed, nowhere in

Appellant’s brief does he argue otherwise.          Clearly, in light of all of the

circumstantial   evidence,   the      Commonwealth’s     case    was   not   “solely”

dependent on Mr. Goosay’s eyewitness identification.            And a review of the

record   makes    clear   that   it   was   not   “primarily”   dependent    on   the

identification either.    Rather, the primary evidence in the case was the

forensic evidence linking Appellant to the crime scene and demonstrating

Appellant’s common scheme in Luzerne County.                    While Mr. Goosay’s

identification of Appellant certainly was an element of the Commonwealth’s

case, the bulk of the case was comprised of other evidence.            Accordingly,

                                        - 28 -
J-S90026-16


Appellant’s proffered expert testimony was not relevant and admissible

under the portion of the Walker opinion that set forth the “solely or

primarily dependent” test for determining admissibility.

                     Whether the Proffered Expert Evidence
                     Was Otherwise Relevant and Admissible

      The remaining question is whether the trial court should have admitted

Dr. Dysart’s expert testimony even though this case did not turn solely or

primarily on Mr. Goosay’s identification. As we have observed, the Supreme

Court’s   decision   preserves   trial    courts’    discretion   to   receive   expert

identification evidence if they elect to do so, consistent with Evidence Rules

401 and 403. But Appellant’s brief contains no argument that the trial court

abused its discretion in failing to admit the evidence after determining that

the “solely or primarily dependent” test applied by the trial court was not

met, and, in fact, does not argue that expert identification evidence is

admissible in such situations at all.             Any argument along those lines

therefore is waived.

      Appellant does argue that the non-identification evidence in this case

was “not enough to prove Mr. Selenski’s guilt beyond a reasonable doubt,”

Appellant’s Brief at 43, but, as we have discussed, that is not the

appropriate standard for assessing the evidentiary question under Walker.

In addition, Appellant presents no substantial grounds in support of this

argument.     Appellant challenges the evidence of similarity between the

underlying crimes in this case and the crimes in Luzerne County by

                                         - 29 -
J-S90026-16


referencing a California study that, he says, shows that the use of duct tape

and flex ties has become too ubiquitous to be probative of a common plan or

scheme, see id. at 41-42; but that California study is not in evidence, and it

is far too late to challenge the admissibility of the Luzerne County evidence

now. Appellant also argues about the significance of other isolated facts in

the case. See id. at 42-43. However, the jury, within its province as fact-

finder, heard all of the evidence, which consisted mostly of non-identification

evidence, and weighed it accordingly in rendering its guilty verdicts. Where,

as here, a trial based primarily on non-identification evidence produced a

judgment of sentence that was upheld on direct appeal, there was no basis

for the trial court to exercise discretion to admit proffered expert testimony

on eyewitness identification.

      The trial court determined that the expert witness testimony proffered

by Appellant was not admissible under Walker.        The record supports that

determination.    Based on the foregoing, we find no error or abuse of

discretion by the trial court, and thus affirm Appellant’s judgment of

sentence.

      Judgment of sentence affirmed.


Judge Jenkins did not participate in the consideration or decision of this
case.




                                     - 30 -
J-S90026-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2017




                          - 31 -